                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


SHAWN ERIC SEIFERT,                            *
                                               *
       Petitioner,                             *
                                               *
       v.                                      *       Civil Action No. 18-11600-MGM
                                               *
WARDEN SPAULDING,                              *
                                               *
       Respondent.                             *
                                               *



                   MEMORANDUM AND ORDER RE: REPORT AND
                  RECOMMENDATION REGARDING PETITIONER’S
                MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS
                            AND SUMMARY DISMISSAL
                                 (Dkt. No. 8, 11)

                                          February 11, 2019


MASTROIANNI, U.S.D.J.

        Magistrate Judge Katherine A. Robertson has issued an order granting Petitioner’s Motion

for Leave to Proceed In Forma Pauperis but recommending that the petition be summarily dismissed.

(Dkt. No. 11.) Judge Robertson concluded that “the alleged misconduct of which Petitioner

complains—failure to provide adequate medical treatment—is not the proper subject of a petition

for a writ of habeas corpus.” (Id. at 2-3.) Rather, Judge Robertson explained, “[a] claim for

inadequate medical care may only be pursued through a non-habeas action” and, in fact, Petitioner

filed such a non-habeas action regarding this alleged inadequate medical care shortly after filing the

present habeas action. (Id. at 3 & n.2.) That non-habeas action is still pending before Magistrate

Judge Donald L Cabell. (See Seifert v. Yeh, Civil Action No. 18-11559-DLC.)
        Petitioner filed an objection to the Report and Recommendation, arguing that the Supreme

Court has never explicitly held that habeas actions may not be brought to challenge conditions of

confinement. (Dkt. No. 15.) Although Plaintiff is correct in this regard, courts in this district “have

consistently rejected habeas petitions challenging inadequate medical care.” Crooker v. Grondolsky,

2012 WL 5416422, at *1 n. 1 (D. Mass. Nov. 1, 2012) (collecting cases). Moreover, courts in this

district have explained, “[t]he fact that petitioner seeks ‘relief of a transfer to another facility [i.e., his

home] does not transform what is at heart a conditions-of-confinement [case].’” McCaffery v. Winn,

2005 WL 2994370, at *1 (D. Mass. Nov. 8, 2005) (quoting Kamara v. Farquharson, 2 F. Supp. 2d 81,

89 (D. Mass. 1997)). This court concludes that dismissal is especially appropriate where, as here,

Petitioner has already brought a separate non-habeas action based on the same allegedly inadequate

medical care.

        Accordingly, based upon the thorough analysis presented in the Report and

Recommendation, the court, upon de novo review, hereby ADOPTS the Report and

Recommendation. (Dkt. No. 11.) Based upon this, the petition for writ of habeas corpus (Dkt. No.

1) is DENIED and this action is DISMISSED. This case may now be closed.

        It is So Ordered.



                                                            _/s/ Mark G. Mastroianni________
                                                            MARK G. MASTROIANNI
                                                            United States District Judge




                                                       2
